Case 2:18-cv-07531-RSWL-RAO Document 13 Filed 12/20/18 Page 1 of 1 Page ID #:37



   1
   2                                                                       JS-6
   3
   4
   5
   6                             UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
   7
   8
                                                       Case No. 2:18-cv-07531-RSWL-RAO
       ZAKIYYAH SMITH,
   9
                                Plaintiff,             xxxxxxxxxxxxx
                                                       [PROPOSED] ORDER OF
  10
       v.                                              DISMISSAL WITH PREJUDICE
  11
       LENDINGCLUB CORPORATION,
  12
                                Defendant.
  13
  14
                Upon review of the Stipulation for Dismissal , with Prejudice, filed by Plaintiff and
  15
  16   Defendant, and good cause appearing,

  17            IT IS ORDERED that the Stipulation is GRANTED. The above entitled matter is
  18
       hereby dismissed with prejudice, with the parties to bear their own costs and attorney’s fees.
  19
  20
  21   Dated:      12/20/2018

  22                                                    s/ RONALD S.W. LEW
                                                        __________________________
  23                                                    Honorable Ronald S. W. Lew
                                                        United States District Judge
  24
  25
  26
  27
  28
                                                     -1/1-
